Citation Nr: 0332189	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  02-04 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of zero percent 
for hearing loss in the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from April 1983 to April 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, that denied the veteran's claim 
of entitlement to a disability rating in excess of zero 
percent for hearing loss in the left ear.  The veteran 
disagreed with this decision in August 2001, at which time he 
requested de novo review of his claim by a Decision Review 
Officer (DRO) at the RO.  In a statement of the case issued 
in January 2002, the DRO concluded that no change was 
warranted in the denial of the veteran's claim of entitlement 
to a disability rating in excess of zero percent for hearing 
loss in the left ear.  The veteran subsequently perfected a 
timely appeal in March 2002.

It is noted that a review of the evidence of record in the 
veteran's claims folder reasonably raises the issue of 
entitlement to service connection for bilateral tinnitus.  
Consequently, this issue is referred to the RO for 
appropriate disposition.


REMAND

The Board notes that, during the pendency of the appeal, the 
Veterans Claims Assistance Act of 2000 (hereinafter, "VCAA" 
or "Act"), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim and provide that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which, part, 
if any VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

With respect to the currently appealed claim, there is 
nothing in the record that satisfies the notification 
requirements of the VCAA, and action by the RO is needed to 
satisfy those requirements.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d. 1339 (Fed. Cir. 
2003) (hereinafter, "DAV").

The Board notes that there are additional VA treatment 
records relevant to the veteran's currently appealed claim 
that have not been associated with the claims folder.  In 
this regard, the Board notes that, when the veteran filed his 
claim of entitlement to a disability rating in excess of zero 
percent for hearing loss in the left ear in January 2001, he 
gave "the VA permission to secure the latest hearing test 
taken at VAMC Salisbury, North Carolina."  Additionally, a 
review of the veteran's most recent VA audiology examination 
in March 2001 reveals that the veteran was being scheduled 
for VA ears, nose, and throat (ENT) consultation.  A detailed 
review of the veteran's claims folder does not indicate that 
any attempt has been made to associate these records with the 
claims folder.  The law states that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Consequently, on remand, the RO 
should attempt to obtain the veteran's complete VA treatment 
records.  See 38 U.S.C.A. § 5103A (West Supp. 2002).

The Board also notes that, at the veteran's most recent VA 
audiology examination in March 2001, the VA audiologist did 
not indicate whether the claims folder had been reviewed.  
The audiologist also did not state whether the veteran's 
hearing loss in the left ear had worsened since his last VA 
audiology examination.  Finally, the VA audiologist also 
assessed the veteran as "a candidate for a sensory device(s) 
in his right ear to improve his perceived hearing handicap" 
but did not provide an opinion that interpreted the results 
of the veteran's audiology examination.  Because the report 
of the veteran's March 2001 VA audiology examination does not 
contain sufficient detail for evaluation purposes, it must be 
returned as inadequate.  See 38 C.F.R. § 4.2 (2003).  
Consequently, the Board is of the opinion that, on remand, 
the veteran should be scheduled for an updated VA audiology 
examination.

Finally, the Board also observes that, in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit (hereinafter, the 
"Federal Circuit") invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C. § 5103(b)(1).  The Federal Circuit made a conclusion 
similar to the one reached in DAV (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  It found that the 30-day 
period provided in 38 C.F.R. § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that, notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.

In view of the above, this matter is REMANED for the 
following actions:


1.  With respect to the issue of 
entitlement to a disability rating in 
excess of zero percent for hearing loss 
in the left ear, the RO should send the 
veteran a letter that complies with the 
notification requirements of the VCAA, as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002).  The veteran should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him for hearing loss in the left 
ear since January 2000.  Specifically, 
the RO should obtain the veteran's 
records from the VA Medical Center in 
Salisbury, North Carolina, and from the 
VA Medical Center in Butler, 
Pennsylvania, for the period from January 
1, 2000, to the present.  If no such 
records can be located, the RO should 
obtain specific confirmation of this fact 
from the relevant VA Medical Center and 
document it in the veteran's claims 
folder.

3.  The RO should make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded the 
following examination: an audiology 
examination to determine the current 
nature and severity of the veteran's 
service-connected hearing loss in the 
left ear.  Send the claims folder to the 
examiner(s) for review.  Request that 
this examination include all standard 
studies and tests.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth.  The examiner(s) 
also should be asked to interpret the 
results of the veteran's March 2001 VA 
audiology examination at the VA Medical 
Center in Butler, Pennsylvania, by 
providing the average puretone decibel 
loss for the right ear and left ear and 
the percentage of controlled speech 
discrimination for the right ear and left 
ear.  The examiner is asked to specify 
whether the results of the veteran's 
March 2001 VA audiology examination 
present language difficulties or 
inconsistent speech audiometry scores 
that would make the use of both puretone 
average and speech discrimination 
inappropriate.  If the answer is yes, 
please forward the case to the Chief of 
the VA Audiology Clinic for the purposes 
of certifying that there is either 
language difficulties or inconsistent 
speech audiometry scores.

4.  After the completion of the 
foregoing, and after undertaking any 
further development deemed warranted by 
the record (and keeping in mind the 
dictates of the VCAA), the RO should 
again review the veteran's claim of 
entitlement to a disability rating in 
excess of zero percent for hearing loss 
in the left ear in light of all pertinent 
legal authority and the evidence of 
record.  If any determination remains 
adverse to the veteran, he and his 
service representative should be 
furnished a supplemental statement of the 
case and be given an opportunity to 
respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


